PER CURIAM.
Appellant seeks review of his conviction for attempted burglary of a conveyance, a lesser-included offense of that of burglary of a conveyance with which he had been charged. Because the evidence presented, viewed in a light most favorable to the state, was insufficient as a matter of law to prove that appellant had anything to do with attempting to burglarize the car alleged to have been burglarized, the trial court should have granted appellant’s legally sufficient motion for a judgment of acquittal. Because it did not, we reverse, and remand with directions that the trial court enter an order granting the motion for judgment of acquittal as to the charge of burglary of a conveyance; set aside the judgment of conviction of attempted burglary of a conveyance; and discharge appellant as to that offense.
REVERSED and REMANDED, with directions.
WEBSTER, VAN NORTWICK and POLSTON, JJ., Concur.